Citation Nr: 1215640	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-31 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1959. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a petition to reopen a final disallowed claim for service connection for tinnitus. 

In a September 2006 statement of the case, the RO reopened the claim but denied service connection on the merits.  

The Veteran testified before the Board sitting at the RO in December 2008.  A transcript of the hearing is associated with the claims file.  In May 2009, the Board reopened the claim and remanded the appeal for further development. 

In February 2011, the Board advised the Veteran that the Veterans Law Judge who presided at the hearing was no longer employed by the Board and offered the opportunity for a new hearing.  In correspondence in March 2011, the Veteran's attorney who was present at the hearing conditionally agreed to waive the opportunity for a new hearing providing that the transcript was considered and that the Veteran's testimony was found to be credible.  

In May 2011, the Board denied service connection for tinnitus.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2011, the Court vacated the Board's decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.    

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 
 



FINDING OF FACT

The Veteran's diagnosed tinnitus first manifested in service with a continuity of symptoms after service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Veteran served as a U.S. Air Force aircraft control tower operator including service in Europe.  He contends that he experiences tinnitus that first manifested after exposure to high noise levels in basic training in 1955 with continuous symptoms thereafter. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  The absence of contemporaneous medical evidence may weigh against the lay evidence in determining credibility, but a determination that lay evidence lacks credibility may not be made solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

With the exception of a Report of Transfer or Discharge (Form DD-214), service personnel and treatment records could not be recovered from the National Personnel Records Center as they were reportedly destroyed in a fire.  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

In a June 2004 claim, an April 2006 notice of disagreement, and a December 2008 Board hearing, the Veteran reported that he participated in small arms training and observed explosives demonstrations without ear protection while in recruit training in October 1955.  The Veteran submitted photographs of trainees firing a carbine on a training range.  The Veteran stated that the demonstrations of grenade and machine gun operation were close to the trainees' location.  He reported that he experienced ringing in his ears continuously since that time and was examined for tinnitus at a military clinic in 1957.  He stated that he did not report the symptoms at the time of his discharge examination because it might prejudice future employment opportunities.  After service, the Veteran received training and a license as a private aircraft pilot and worked for the remainder of his career as a Federal Aviation Administration safety inspector including evaluating other pilots in flight using hearing protection.  However, he reported that after the flights, the symptoms of tinnitus were exacerbated despite the protection.  The symptoms did not interfere with daily activities except to impair concentration while reading regulations in a quiet sound background.  The Veteran denied any organic ear symptoms or disorders.  

In June 1999, a VA examiner noted the Veteran's report of constant bilateral tinnitus since the age of 18 following noise exposure in service.  On examination, there were no organic ear deficits but some bilateral loss of hearing acuity.  Speech discrimination was excellent.  The examiner diagnosed tinnitus but made no comment on a possible relationship to noise from weapons training in service. 

In correspondence in November 2000, a private physician noted that the Veteran "has been diagnosed ...with tinnitus which resulted in a hearing deficiency."  The physician noted the Veteran's report of exposure to noise in service from weapons training and demonstrations and that the tinnitus developed at that time.  The physician noted none of his own clinical observations or opinions. 
 
In an annual VA audiological evaluation in December 2002, an examiner noted a slight decrease in hearing acuity and speech discrimination since the 1999 examination.  There was no mention of tinnitus.  In correspondence in June 2004, a private physician noted that the Veteran presented a letter to him from a deceased physician showing that he had been diagnosed with tinnitus.  The physician noted the Veteran's reported history of noise exposure in service but noted none of his own clinical observations or opinions.  In correspondence in September 2005, a private internal medicine physician noted that the Veteran "... suffers from tinnitus, which very well may be related to his service in the Air Force in 1955...At that time he was exposed to repetitive weapons discharge without adequate ear protection." 

In August 2009, a VA audiologist noted a review of the claims file and summarized the Veteran's reports and contentions and the three letters from the private physicians.  The Veteran reported that he lost hearing acuity for three and one-half weeks after the events in basic training and experienced the immediate onset of tinnitus.  He did not explain how he was able to continue recruit training or why he did not seek treatment for a lengthy period of deafness until several years later after transfer to a unit in Europe.  The audiologist also noted that the Veteran reported the onset of "hearing difficulty" approximately three to four years earlier which is inconsistent with his previous statements and the other evidence of record showing hearing acuity degradation starting in 1999.  In addition to post-service experiences as a small aircraft pilot, the Veteran reported that he was a "sound mixer" which the Board interprets as an audio recording engineer.  On examination, the audiologist noted a continued decrease in hearing acuity and speech discrimination.  The audiologist concluded that since the Veteran was not in combat, "no in-service noise exposure is conceded..."  The audiologist also noted that there was no record of post-service examination until 1999 and concluded that it was not possible to determine the onset of tinnitus or whether it was consistent with the in-service noise exposure. 

The same examiner filed an addendum in January 2010 in which she noted that VA had in fact conceded noise exposure during service.  With respect to the letters from private physicians, the audiologist noted that the opinions were based on a recitation of the history provided by the Veteran and not a review of the claims file.  The audiologist noted that the Veteran did not seek treatment for the tinnitus until 1999 despite having claimed it existed since 1955 and noted that the Veteran reported to her in the original examination that the onset of symptoms of tinnitus was 7-8 years earlier.  As this was approximately 40 years following discharge from the military, the audiologist concluded that it was not likely that the Veteran's current complaints of tinnitus were due to his military noise exposure.  Finally the examiner also noted that given the Veteran's post service occupational and recreational noise exposure along with the lack of hearing evaluations until 1999, it was not possible to determine the time of onset of tinnitus and whether it was consistent with the noise exposure in service.  

As noted above, the Veteran was offered the opportunity for a new hearing in February 2011 but agreed in March 2011 to proceed without a second hearing contingent on the consideration of his first hearing testimony as credible.  

In May 2011, the Board denied service connection for tinnitus.  The Board concluded that he was exposed to noise from small arms and light weapons demonstrations in recruit training because his description of the training without hearing protection is credible as it is consistent with the nature and duties of an Air Force recruit in peacetime in the 1950s.  The Board placed less probative weight on the Veteran's reports of the timing of the onset of tinnitus as the record showed some reports to examiners and adjudicators of an immediate onset and an inconsistent report to the audiologist in 2009 that the onset of hearing difficulty decades later.  Although there was no examination or treatment for tinnitus for many decades after service, the Board concluded that the absence of treatment weighed against the onset of symptoms in service.  The absence of treatment was not the sole justification for the conclusion.  The Board placed some probative weight on the VA examiner's conclusion that post-service work as a pilot and sound mixer was a possible intervening cause.  The Board placed less weight on the letters from the private physicians as their observations and opinions were not based on their own clinical examinations but rather simply repeated the Veteran's reports and contentions with no rationale.  

In November 2011, the Court vacated the decision and remanded the appeal for compliance with the instructions of a Joint Motion for Remand.  The parties to the Joint Motion concluded that the Board failed to provide adequate reasons and bases for rejecting the credibility of the Veteran's lay statements of a continuity of symptoms since service, denied the Veteran the opportunity to testify before a new Veterans Law Judge without his consent, and erred in finding that the VA audiologist's 2010 addendum provided a thorough rationale.  

Regarding the credibility of the reports of a continuity of symptoms, the parties quoted from the Board's analysis and conclusion that the noise exposure was credible but that there were inconsistencies in the Veteran's many reports of the onset in service with a single report to the audiologist of an onset much later after service.  The parties then quoted a portion of the audiologist addendum as follows: "...[b]ased upon review of the Veteran's c-file and veteran's reports of tinnitus with onset 7-8 years ago, which could be approximately 40 years following discharge from the military, it is not likely that veteran's current complaint of tinnitus is due to his military noise exposure[,]"  The parties concluded from this statement that the audiologist conceded that the appellant consistently reported the onset of tinnitus in 1955.  Upon further review, the Board finds this conclusion by the parties to be in error and not supported by the audiologist's addendum.  On its face, the quotation does not support the parties' conclusion.  Further, in her report, the audiologist contrasted the Veteran's reports of the immediate onset of symptoms to his physicians and VA adjudicators with his report to her during the examination of a later onset.   The audiologist made a clear challenge to the credibility of the Veteran's contention of a continuity of symptoms based on this inconsistency which the Board reasonably assigned probative weight. 

The parties found the audiologist's opinion to be inadequate because her notation of the late onset contradicted the other reports made by the Veteran in the record.  Upon further review, the Board notes that the audiologist recorded the Veteran's report of a late onset of hearing difficulty as "three to four years" earlier in the 2009 examination and as "7-8 years ago" in the 2010 addendum.  Notwithstanding the error in specific number of years, the audiologist was recording and considering inconsistent reports made by the Veteran to her during the examination.  There is no indication that the later onset dates could have been obtained other than from the Veteran.  This was not an error in review of the file, but rather an observation of two different reports by the Veteran.  Taking notice of contradictory reports in evaluating the continuity of symptoms is a legitimate part of a clinician's evaluation.  A disagreement by the parties in weighing her consideration of inconsistent reports does not make the opinion inadequate.  

The parties also concluded that the error above precluded the use of the report by the Board to discount the Veteran's credibility, citing Stefl v. Nicholson, 12 Vet. App. 120, 124 (2007).  In the cited case, the Court found a medical opinion to be inadequate because the examiner did not clearly consider multiple provisions of the law, an issue not relevant in this case.  The Court also noted that an opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one. Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The opinion offered by the audiologist in both 2009 and 2010 was that the onset of tinnitus and thus a continuity of symptoms could not be determined without speculation.  The audiologist reached this conclusion because of the inconsistent reports by the Veteran of the dates of onset and because of his reported post-service noise exposure in audio recording and aircraft safety inspections.  Therefore, the opinion is not inadequate.  Although it is inconclusive and will be weighed appropriately by the Board, the examination report contains relevant medical observations and will not be entirely disregarded. 

The parties concluded that the appellant was not properly notified of the option for a new hearing because the February 2011 notification letter was sent to the correct appellant's address but incorrectly sent to a former representative, not to the attorney of record.   The parties concluded that a remand was necessary to address the matter, citing 38 C.F.R. §§ 20.707; 20.717; Arneson v. Shinseki, 24 Vet. App. 397 (2011).  The current attorney did represent the Veteran at the Board hearing in December 2008.   However, at the time of the Board's February 2011 notice to the Veteran, the most recent representative appointment in the file was in favor of a Veterans Service Organization effective in April 2005.  In correspondence in March 2011, the attorney acknowledged the hearing notice and agreed for the Board to proceed without a new hearing if the appellant's prior testimony was considered and found to be credible.  In correspondence in June 2011, the attorney contended that VA lost his first appointment document and submitted a "duplicate" dated by the Veteran in April 2011 and acknowledged by the attorney two days after the date of his forwarding correspondence in June 2011.  

The parties' conclusion that there was prejudice caused by improper notice to the representative is without merit.  The regulatory and case law cited by the parties is not relevant to this issue.  The citations establish that an appellant must be provided notice of the opportunity to present testimony in person before all members of the Board who will participate in the decision on the appeal.  Here, the appellant and the representative of record were properly notified.  Although the current attorney appeared at a 2008 hearing, VA recognizes only one representative at a time and that representative must be designated in writing by the appellant.  38 C.F.R. § 14.631 (2011).  The current attorney contends that his first designation was lost by VA, but he did not provide a duplicate copy of a timely authorization.  Rather, he provided a newly executed document dated well after the notice for an opportunity for a new hearing.  Moreover, any error in providing a copy of the notice was not prejudicial as the attorney had actual knowledge of the offer and responded in a timely manner.  Further, there is no provision in the law for a hearing request to be conditional on a determination by a new Veterans Law Judge of the credibility of previous testimony as this would be determined at the time of adjudication.   Therefore, a remand was not warranted on this issue. 

Next, the parties noted that the Board discounted the Veteran's lay testimony of a continuity of symptoms merely because it was not supported by contemporary evidence in violation of the holding in Buchanan v Nicholson, 451 F.3d 1331,  1335-36 (Fed. Cir. 2006).  The parties also noted that the Board discounted the lay evidence because there was no corroborating evidence upon discharge from service even though service records were lost and failed to acknowledge the heightened duty to provide a detailed explanation of its findings.  There is no merit to these issues.  In its decision, the Board acknowledged the heightened duty and noted that the Veteran had been advised of the loss of service records and the opportunity to provide any other corroborating information.  The Veteran submitted three brief letters from private physicians that were considered.  Further, the Board placed lower probative weight on the Veteran's lay evidence but did not discount the evidence.  Rather, the Board weighed his reports along with the inconsistencies in the 2009 examination, the evidence of post service noise exposure, and the weaknesses in the private physician letters.  The Board did not discount or even assign a lower probative weight solely because of a lack of contemporaneous medical evidence.  Further, the Board explained how the evidence was weighed and the basis for the conclusions.  

Notwithstanding the lack of merit in any objection raised by the parties, the Board will perform another thorough review and adjudication.  

The Board concludes that there is an approximate equal balance of evidence both for and against the claim, and therefore, service connection for tinnitus is warranted.  

As before, the Board concludes that the Veteran is competent to report his experiences in carbine, machine gun, and grenade familiarization during recruit training, his encounter for examination at a clinic in service, his post-service activities, and the timing of his onset of tinnitus because these events and symptoms are observable by a lay person.  The Veteran's reports of the training events, military clinic examination, and post-service activities are credible because they are consistent with his military duties, location, and occupational skills.  As such, the Board concludes that the events occurred, although the sufficiency of the noise exposure to cause tinnitus requires medical expertise.  The frequency and intensity of the reported exposure is significantly less that that experienced by combat veterans or by veterans employed in the majority of their service in occupations involving frequent and close proximity to small arms, artillery, explosives, aircraft or major machinery operations.  The exposure is significantly less than that experienced in ordinary civilian life such as at construction sites, at an aircraft flight line, and in small aircraft flight.  

Regarding a current medical diagnosis, by its nature, tinnitus is a self-reported disorder.  There is no private or VA medical evidence that the symptoms of tinnitus were or can be clinically verified.  The Veteran is competent to report his symptoms which were later diagnosed as tinnitus by a VA examiner in 2002.  That the Veteran concealed his symptoms in order to obtain employment, particularly as a pilot and aircraft safety inspector, detracts from his general level of credibility.  The private physicians implied a diagnosis but failed to offer any of their own clinical observations but rather simply repeating the Veteran's reports without challenge.  The VA audiologist also did not challenge the diagnosis of tinnitus.  Therefore, the Board concludes that the element of service connection of medical evidence of a current disability has been met. 

Finally, the Board concludes that there is probative evidence both for and against a continuity of symptoms since 1955 or a relationship of a later onset of symptoms to the noise exposure in service.  Although the audiologist in 2009 and 2010 noted reports from the Veteran during the examination of a recent onset of symptoms, the Board concludes that there are many more occasions starting in 1999 when the Veteran was consistent in his reports of an onset in service.  On the other hand, the Veteran reported that he sought treatment in service but did not report the findings of that examiner or whether any treatment was provided.  Concealment of the symptoms to avoid interference with employment opportunities weighs against credibility, especially considering the nature of his post-service activities as a pilot and safety inspector.  The Veteran described the impact of the disability as affecting his concentration while reading in a quiet environment which is not consistent with constant tinnitus for many decades.  Significantly, the Veteran did not report the intermittent nature of the impairment to any examiner.  Further, the Veteran reported activity as a "sound mixer" for 25 years.  The Board concludes that constant ringing in the ears would likely interfere with the effectiveness of a recording engineer who is required to electronically form and balance variable audio inputs.  

The Board places very low probative weight on the letters from the three private physicians as they contain no clinical observations and base their brief opinions on the Veteran's report with no supporting rationale.  The Board also places less probative weight on the opinion of the audiologist because it is ultimately inconclusive.  After weighing her observations, the Veteran's contentions, and the limited evidence of record, the audiologist concluded that it was not possible for her to determine the onset of tinnitus or whether there is a relationship to the in service noise exposure.  The audiologist did not comment on whether the intensity and frequency of the noise exposure in service by itself or when compared to that experienced after service was sufficient to cause injury and the symptoms of tinnitus.  
 
The Board concludes that a remand for an additional review by another examiner would not likely yield a more definitive opinion as it would be based only on the limited information of record.  Therefore, as there is some positive and negative credible medical and lay evidence of record, resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  

ORDER

Service connection for tinnitus is granted, subject to the legal criteria governing the payment of monetary benefits.
 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


